Citation Nr: 1222540	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1985 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an 
August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In statements dated in September 2008 and January 2009, the Veteran raised complaints with respect to experiencing a loss of smell (anosmia) secondary to his sinusitis.  Entitlement to service connection for anosmia was denied by the RO in March 2005.  The issue of whether new and material evidence has been submitted to reopen the claim for service connection for anosmia has not been considered by the RO.  It is therefore referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  From March 1, 2008, to December 4, 2009, chronic sinusitis was manifested by more than six non-incapacitating episode per year of sinusitis characterized by headaches, pain and purulent discharge; it was not manifested by sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.

2.  From December 5, 2009, forward, chronic sinusitis has been manifested by headaches occurring several times per year but less than monthly; it has not been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent evaluation, but no higher, for chronic sinusitis from March 1, 2008, to December 4, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6510 (2011).

2.  The criteria for the assignment of a 10 percent evaluation, but no higher, for chronic sinusitis from December 5, 2009, forward, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to a compensable disability rating for sinusitis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2008 of the type of information and evidence needed to establish a disability rating, his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2008.  Nothing more was required.  It follows that an October 2008 letter, advising the Veteran of the diagnostic criteria used to rate his disability and the corresponding evidentiary standards, issued before his appeal was readjudicated in a February 2009 statement of the case and a December 2009 supplemental statement of the case, went above and beyond what was necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  Of significance, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, the Board finds that the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

In addition, the Veteran was provided with VA examinations relating to his service-connected sinusitis in May 2008 and December 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected sinusitis since the most recent VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, the May 2008 and December 2009 examinations are considered adequate for rating purposes.  In further evaluating the VA examinations for adequacy, the Board finds the above VA examination reports are sufficient to make a decision in the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the clinical findings necessary to evaluate the Veteran's disability under the applicable rating criteria.  

For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran claims that his service-connected sinusitis warrants a compensable rating.

For background purposes, service connection for chronic sinusitis was granted in a  March 2005 rating decision and assigned a noncompensable rating.  In the 
August 2008 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for surgical treatment of his sinusitis necessitating convalescence under 38 C.F.R. § 4.30 (2011).  This temporary evaluation was effective January 18, 2008, through April 30, 2008.  The RO continued the noncompensable rating as of February 29, 2008.  Because the Veteran was in receipt of a temporary total evaluation prior to March 1, 2008, the Board will address only the period that follows that evaluation, as that is the maximum evaluation he can obtain.

Disability ratings are determined by applying the criteria set forth in VA's  Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Cases are not required to show all findings specified by the rating criteria, but must show findings sufficient to identify the disease and the resulting disability, and, above all, coordination of the rating with impairment of function.  38 C.F.R. § 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Additionally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's sinusitis is currently rated as noncompensable under DC 6510.  Under the provisions of DC 6510, 38 C.F.R. § 4.97 (2011), a noncompensable, or zero percent, rating is assigned when sinusitis is detected by X-ray only.

A 10 percent evaluation will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, DC 6510 at Note.


A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The maximum assignable schedular rating of 50 percent corresponds to sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.  

As demonstrated below, the Veteran's sinusitis has varied in severity during the appeal period.  Accordingly, the Board finds that staged ratings are warranted as follows: a 30 percent rating from March 1, 2008, through December 4, 2009, and a 10 percent rating from December 5, 2009, forward.  There are two VA examination reports, dated in May 2008 and December 2009, which provide the most probative evidence pertinent to this claim, as they address the Veteran's report of symptoms.

With respect to the March 1, 2008, through December 4, 2009, timeframe, the Board looks to the May 2008 VA examination as evidencing that the Veteran is entitled to a 30 percent rating during this period.  At the May 2008 VA examination, the Veteran reported a history of non-incapacitating episodes of sinusitis, marked by headaches, fever and sinus pain, which lasted one to two days and occurred more than six times per year.  His sinusitis symptoms included purulent nasal discharge, headaches occurring one to six times per week, sinus pain and sinus tenderness.  There is nothing in the record that necessarily corroborates this history.  However, there is equally no evidence to refute the Veteran's described symptoms.  Indeed, given the fact that he now reports an overall improvement (as discussed below), these past statements are found to be more credible.  

A 30 percent rating contemplates more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The symptoms described in the May 2008 VA examination report establish that a 30 percent rating under DC 6510 is appropriate during this time period, based upon the number of non-incapacitating episodes.

Here, however, entitlement to the next higher rating, 50 percent, is not warranted.  The medical history shows that the Veteran had sinusitis surgeries in 1987 and 2008.  However, the examiner noted there was no history of osteomyelitis.   See May 2008 VA examination.  There is also no evidence that his sinusitis was near constant at the time of the May 2008 VA examination.  His reported history of non-incapacitating episodes lasting one to two days and headaches occurring one to six times per week indicates that his sinusitis was intermittent and not "near constant," as there are weeks where he has headaches only one time during a week.  The Veteran denied a history of incapacitating episodes and reported working full-time with no time lost for work during the preceding twelve-month period, and no impact on his daily activities from his sinusitis.  See May 2008 VA examination.  As such, this is evidence against a finding that the disability warrants a 50 percent rating.

Turning next to the December 5, 2009, and forward timeframe, the Board finds that the Veteran's symptoms more closely approximate the criteria under the 10 percent rating than the currently assigned noncompensable rating.  See 38 C.F.R. § 4.7.  The December 2009 examination shows an overall decrease in frequency and severity of his sinusitis.  The Veteran complained of headaches occurring several times per year but less than monthly.  He also reported nasal congestion and excess nasal mucous.  However, as these symptoms were clearly his non-service connected allergic rhinitis, they will not be considered in the rating of the sinusitis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102  and 4.3 requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.). The noncompensable rating contemplates X-ray evidence only and does not include active symptoms. The 10 percent rating contemplates more symptoms than the Veteran reported.  However, because the Veteran has some vague symptoms associated with sinusitis, and resolving all doubt in his favor, the Board finds that the disability picture more closely approximates the 10 percent rating.  

However, the Veteran's symptoms do not meet the criteria for the next higher rating, 30 percent.  At the December 2009 examination, the Veteran denied a  history of incapacitating or non-incapacitating episodes.  His report of headaches occurring several times a year but less than monthly would not be indicative of non-incapacitating episodes, which involve headaches, pain, purulent discharge or crusting.  Again, the nasal symptoms were attributed to a non-service-connected disability.  The Veteran also stated he had not missed any work due to his sinusitis.  Accordingly, the 30 percent rating is not warranted from December 2009.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of headaches, pain and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board has considered the Veteran's report of symptoms in increasing his sinusitis rating above the noncompensable rating.  To the extent the Veteran would argue that the nasal symptoms described in the December 2009 VA examination report are attributable to sinusitis, a medical professional has specifically attributed them to a non-service-connected disability.  The Board accords more probative value to the examiner's determination because his medical training puts him in a better situation to determine the etiology of these symptoms.

The evidence of record demonstrates that the Veteran's sinusitis has varied in severity and warrants a staged increased rating of 30 percent from March 1, 2008, through December 4, 2009, and 10 percent from December 5, 2009, forward.  

Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

TDIU

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reports full time employment as a contractor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to a 30 percent rating from March 1, 2008, through December 4, 2009, and a 10 percent rating from December 5, 2009, forward, for chronic sinusitis, is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


